Citation Nr: 0600236	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  00-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected dermatomycosis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected otitis externa, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York which denied the veteran's claims 
of entitlement to increased disability ratings for service-
connected otitis externa and dermatomycosis.  

Procedural history

The veteran served on active duty in the United States Marine 
Corps from November 1954 to November 1957.

In August 1964, the veteran indicated he was seeking 
compensation for an infection of both ears and athlete's 
foot.  In an October 1964 rating decision, service connection 
was granted for dermatomycosis and for otitis externa; a 
noncompensable (zero percent) disability rating was assigned 
for each disability.

The veteran applied for increased ratings for his service-
connected dermatomycosis and otitis externa in October 1998.  
The RO denied the veteran's claims in an April 1999 rating 
decision.  The veteran filed a notice of disagreement with 
that decision in August 1999.  

In a September 1999 rating decision, the RO increased the 
veteran's service-connected dermatomycosis and otitis externa 
ratings to 10 percent each.  
A statement of the case (SOC) was issued in September 1999 
reflecting the 10 percent disability ratings for his service-
connected disabilities.  The veteran perfected his appeal 
with the timely submission of his substantive appeal (VA Form 
9) in April 2000.  On his substantive appeal, the veteran 
expressed his continued disagreement with the 10 percent 
disability ratings assigned to his service-connected 
dermatomycosis and otitis externa.  See also AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

These claims were previously before the Board in March 2001.  
At that time, the case was remanded for proper notification 
pursuant to the Veterans Claims Assistance Act (VCAA) and to 
provide the veteran with VA examinations.  The veteran's 
claims were remanded again in November 2003 in order to 
obtain additional treatment records and to provide the 
veteran with VA examinations in regards to his claims, and 
finally in April 2005 for further VCAA notification and to 
obtain any additional treatment records.  After this 
development was completed, the VA Appeals Management Center 
issued a supplemental statement of the case in September 2005 
which continued to deny the claim.  The case was thereafter 
returned to the Board. 

Issue not on appeal

In April 2005, the Board denied the veteran's claim of 
entitlement to service connection for a heart disorder with 
hypertension.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2005).


FINDINGS OF FACT

1.  The veteran's dermatomycosis is currently manifested by 
occasional itching and scaling over the anterior lower 
quadrant, abdomen, bilateral groin folds and medial thighs, 
along with multiple linear excoriations over the left 
superior gluteus region and moderate interdigital maceration 
over the bilateral feet; no more than 10 to 15 percent of the 
veteran's body is affected, all nonexposed.  

2.  The veteran's otitis externa is currently asymptomatic; 
the veteran subjectively complains of persistent itching, 
inflammation and irritation, with occasional drainage and 
bleeding.

3.  The evidence does not show that the veteran's 
dermatomycosis or otitis externa is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected dermatomycosis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Codes 7813-7806 (prior and subsequent to August 30, 2002).

2.  The criteria for an increased disability rating for 
service-connected otitis externa have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6210 (2005).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claims in the 
September 1999 SOC, the April 2000 supplemental statement of 
the case (SSOC), the December 2002 SSOC and the September 
2005 SSOC.  Additional SSOCs dated in April 2002 and January 
2005detailed the reasons and bases for the denial of 
increased disability ratings.

Crucially, pursuant to the Board's remand the RO informed the 
veteran of VA's duty to assist him in the development of his 
claims in a letter dated April 25, 2005, whereby the veteran 
was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The veteran was asked to 
"complete and sign a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, for each non-VA doctor and medical care facility 
that treated you for your disorders."  The April 2005 VCAA 
letter specifically informed the veteran that "you must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original].

Finally, the Board notes that the April 2005 VCAA letter 
specifically requested: "If there is any other evidence or 
information that you think will support you claim, please let 
us know.  If the evidence is in your possession, please send 
it to us."  This request complies with the requirements of 
38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
April 1999.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in April 1999 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the April 2005 VCAA letter and his claims were readjudicated 
in the September 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's reports of private and VA medical treatment, which 
will be discussed below.  Additionally, the veteran was 
provided VA examinations in March 1999, September 1999 and 
October 2004.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined the option of a 
personal hearing on his April 2000 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected dermatomycosis, currently evaluated as 10 
percent disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected dermatomycosis by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813-7806 [dermatophytosis-
dermatitis or eczema].  See 38 C.F.R. § 4.20 (2005) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]; 
see also 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen].  

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes in the December 2002 and September 2005 
SSOCs, which reflect that the RO has evaluated the veteran's 
service-connected dermatomycosis under both the old and new 
versions of the criteria.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will apply both the old and new 
versions of the criteria to the veteran's claim.  However, 
the revised criteria may not be applied to any time period 
before the effective date of the change.  See VAOPGCPREC 3-
2000.

(i.)  The former schedular criteria

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (effective prior to August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
30 percent rating if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

(ii.)  The current schedular criteria

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806).  38 C.F.R. § 
4.118, Diagnostic Code 7813 (2005).

Pursuant to the revised criteria for Diagnostic Code 7806, a 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected skin disability, which is currently rated 
10 percent disabling under Diagnostic Codes 7813-7806.  He 
currently complains of persistent itching and bleeding of the 
rash area. 

Assignment of diagnostic code

As noted above, the veteran's service-connected 
dermatomycosis is evaluated under both the former and current 
versions of 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  ).  In this case, 
the Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
7813.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

With respect to other potentially applicable codes, the Board 
notes that the October 2004 VA examiner, who performed a 
complete skin examination of the veteran, specifically found 
that there was "no scarring or disfigurement" secondary to 
the veteran's service-connected skin disability.  The October 
2004 VA examiner went on to say that "hand, face, and scalp 
involvement not appreciated."  This finding eliminates 
consideration of Diagnostic Codes 7800-7805 [concerning 
disfigurement of the head, face or neck and scars].

The Board notes that the veteran recently had an atypical 
lentiginous nevus removed from his right chest.  However, 
there is no indication in the medical evidence that the nevus 
is related to the veteran's service-connected skin rash, 
and he does not appear to so contend.  Accordingly, the nevus 
will not be considered in the veteran's increased rating 
claim.

The veteran's skin disability could arguably be rated under 
current Diagnostic Code 7820 [infections of the skin not 
listed elsewhere] (there is no counterpart in the former 
criteria); however this particular code instructs to rate 
under Diagnostic Codes 7800-7806, depending on the 
predominant disability, which brings us back to 7806.  

Neither the veteran or his representative has suggested the 
use of another diagnostic code.  Thus, after consideration of 
all potentially applicable rating criteria, the Board finds 
that the veteran is most appropriately rated under both the 
former Diagnostic Codes 7813-7806 and the current Diagnostic 
Codes 7813-7806. 

Schedular rating

(i.) The former schedular criteria

The veteran currently has a 10 percent rating under former 
Diagnostic Codes 7813 and 7806.  A review of the medical 
evidence of record leads to a conclusion that the veteran 
does not manifest symptoms which would warrant a higher 
disability rating under these Diagnostic Codes.

With respect to former Diagnostic Code 7813, as discussed 
above there is no medical evidence of scarring.  Moreover, 
there is no medical evidence of constitutional symptoms.  The 
Board acknowledges that the October 2004 VA examiner 
indicated that itching caused by the skin disorder could lead 
to "mild to moderate discomfort and disruption of general 
overall well-being".   The Board does not read this as 
indicating that the veteran has any systemic or 
constitutional manifestations of the skin rash; rather, the 
examination report clearly indicates that the itching may 
cause the veteran some misery.  Itching is contemplated in 
Diagnostic Code 7806.  Accordingly, the Board's inquiry will 
be focused on former Diagnostic Code 7806.

To achieve a rating higher than the currently assigned 10 
percent under former Diagnostic Code 7806, constant exudation 
or itching, extensive lesions, or marked disfigurement must 
be demonstrated.  There are a few references in the VA 
outpatient records to an itchy rash that was successfully 
treated with topical creams.  While the veteran has 
complained of frequent itching to both VA examiners, such is 
contemplated under the currently assigned 10 percent rating.  
Moreover, there is no indication in the record that such 
itching is constant, as is required for the assignment of a 
higher disability rating.  Indeed, complaints of itching in 
the veteran's medical records have been relatively rare 
considering the extensive VA outpatient reports of record.

The veteran's service-connected skin disability has not 
resulted in extensive lesions or marked disfigurement.  
Indeed, the October 2004 VA examiner indicated that the 
veteran had no disfigurement as a result of his service-
connected skin disability, even though the veteran mentioned 
scratching and bleeding in the rash area.  Additionally, no 
lesions were identified during the March 1999, September 1999 
or October 2004 VA skin examinations.  Scaling over the 
anterior lower quadrant, abdomen, bilateral groin folds and 
medial thighs was indicated during the October 2004 VA 
examination, along with multiple linear excoriations over the 
left superior gluteus region and moderate interdigital 
maceration over the bilateral feet.  

Additionally, in the past, slight flaking and scaling has 
been associated with the veteran's feet as well as 
onychomycosis, as demonstrated in the March 1999 and 
September 1999 VA examination reports.  However, the October 
2004 VA examiner indicated that no more than 10 to 15 percent 
of the veteran's body was involved, all nonexposed.  
Extensive lesions are not present.  

As has been alluded to above, there is no medical evidence of 
systemic manifestations of the veteran's skin disorder, nor 
are nervous manifestations shown. 

In short, these symptoms are congruent with the assignment of 
a 10 percent rating under the former diagnostic code.  The 
criteria for a disability rating above 10 percent under 
former Diagnostic Codes 7813 and 7806 have not been met or 
approximated.

(ii.) The current schedular criteria

To obtain a disability rating higher than the currently-
assigned 10 percent under the new skin regulations, the 
veteran would have to show that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected; or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

As noted above, the October 2004 VA examiner specifically 
indicated that no more than 10 to 15 percent of the veteran's 
body was involved, all nonexposed, which does not meet the 20 
or more percent required for a higher rating. 

Furthermore, the October 2004 VA examiner indicated that the 
veteran last took oral antifungals for 10 days in 1999.  
Additionally, the March 1999 VA examiner indicated that the 
veteran was using topical cream at the time of that 
examination, and occasional use of topical creams to treat 
the veteran's skin disability has been noted over the years.  
However, this occasional use of topical creams and one-time 
use of oral antifungals does not amount to systemic therapy 
required for the assignment of a higher disability rating.  
As has been discussed above, there is no medical evidence of 
constitutional or systemic manifestations of the veteran's 
service-connected skin rash.

Accordingly, the current criteria regarding skin disorders do 
not avail the veteran.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both claims on appeal.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected dermatomycosis, currently evaluated as 10 
percent disabling.  Despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
service-connected otitis externa, currently evaluated as 10 
percent disabling.

Disability ratings - in general

The law and regulations pertaining to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity.

Specific rating criteria

Under Diagnostic Code 6210, a 10 percent disability rating is 
warranted for chronic otitis externa consisting of swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment.  Ten percent is the maximum 
schedular rating assigned under this diagnostic code.  See 
38 C.F.R. § 4.87, Diagnostic Code 6210 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected otitis externa, which is currently rated 10 
percent disabling under Diagnostic Code 6210.  He currently 
complains of itching, inflammation and irritation, with 
occasional drainage and bleeding.

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO, Diagnostic Code 7813.  See Tedeschi, 
supra.

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 6210 is the most appropriate 
diagnostic code by which to evaluate his otitis externa.  
Neither the veteran or his representative has suggested the 
use of another diagnostic code.

Thus, the Board will rate the veteran's otitis externa under 
Diagnostic Code 6210.

Schedular rating

The veteran is in receipt for the maximum rating for his 
otitis externa under the applicable diagnostic code, 
Diagnostic Code 6210.  

In any event, the veteran's October 2004 VA examination 
report demonstrates no erythema, exudate, scale crust, or any 
other signs of otitis externa.

Extraschedular rating

As noted in the discussion of the veteran's skin disability 
claim above, this extraschedular rating discussion involves 
both issues on appeal.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the September 1999 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issues on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's dermatomycosis or otitis externa.  The March 
1999, September 1999 and October 2004 VA examiners did not 
indicate that the veteran's dermatomycosis or otitis externa 
are in any way out of the ordinary clinically.  Indeed, it 
appears from recent medical evidence that the otitis externa 
is asymptomatic.  

There is no evidence of hospitalization for the veteran's 
dermatomycosis or otitis externa, either in the recent or the 
remote past.  

With respect to interference with employment, there is no 
indication in the medical evidence that the veteran's 
service-connected dermatomycosis or otitis externa markedly 
interferes with his ability to work.  It appears that the 
veteran, age 69, may not be working; however, the reason for 
does not appear to be either of the two service-connected 
conditions, but rather his age and his cardiovascular 
disease.    

The Board has no reason to doubt that the veteran's 
dermatomycosis and otitis externa is uncomfortable.  Indeed, 
the October 2004 VA examiner indicated that the veteran's 
skin disability can result in mild to moderate discomfort.  
However, itching is specifically contemplated in the 
currently assigned 10 percent rating under Diagnostic Code 
7806.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's dermatomycosis or otitis externa.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected otitis externa, currently evaluated as 10 
percent disabling.  Despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.





	(CONTINUED ON NEXT PAGE)

 

ORDER

Entitlement to an increased disability rating for 
dermatomycosis is denied.

Entitlement to an increased disability rating for otitis 
externa is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


